      Case 2:18-cv-02249-CM-TJJ Document 130 Filed 12/10/18 Page 1 of 1




              United States District Court
     -------------------------- DISTRICT OF KANSAS----------------------------

GWENDOLYN G. CARANCHINI,

                    Plaintiff,

v.                                                Case No: 18-2249-CM-TJJ

LOLA PECK,
RICK PECK IV,

                    Defendants.


                       JUDGMENT IN A CIVIL CASE
☐     Jury Verdict. This action came before the Court for a jury trial. The issues have been
      tried and the jury has rendered its verdict.

☒     Decision by the Court. This action came before the Court. The issues have been
      considered and a decision has been rendered.


Pursuant to the Memorandum and Order filed DECEMBER 10, 2018, the defendant’s Motion to
Dismiss is granted. Judgment is entered on behalf of Defendants LOLA PECK and RICK PECK
IV and against Plaintiff GWENDOLYN G. CARANCHINI. This case is closed.




_12/10/2018_____________                          TIMOTHY M. O’BRIEN
    Date                                          CLERK OF THE DISTRICT COURT

                                                  by: __/s/ Jeffrey Hokanson__________
                                                          Deputy Clerk
